Free Writing Prospectus To Prospectus dated May 12, 2010 and Preliminary Prospectus Supplement dated September 19, 2012 Filed Pursuant to Rule 433 Registration No. 333-166762 Church & Dwight Co., Inc. $400,000,000 2.875% Notes due 2022 Final Term Sheet September 19, 2012 Issuer: Church & Dwight Co., Inc Principal Amount: Maturity Date: October 1, 2022 Coupon (Interest Rate): 2.875 % Yield to Maturity: 2.886% Spread to Benchmark Treasury: T + 110 bps Benchmark Treasury: UST 1.625% due August15, 2022 Benchmark Treasury Price and Yield: 98-17+; 1.786% Interest Payment Dates: Semi-annually on each April 1 and October 1, commencing on April 1, 2013 Optional Redemption: T+20 bps Special Mandatory Redemption: If the Acquisition (as defined in the preliminary prospectus supplement referred to above) is not consummated on or before March 31, 2013 or the Acquisition Agreement (as defined in the preliminary prospectus supplement referred to above) is terminated prior to such date, the issuer will be required to redeem all of the notes at a redemption price equal to 101% of the principal amount of the notes, plus accrued and unpaid interest to, but excluding, the Special Mandatory Redemption Date (as defined in the preliminary prospectus supplement referred to above). Price to Public: 99.905% Settlement Date: September 26, 2012 (T+5) Minimum Denomination: $2,000 x $1,000 Ratings:* Moody’s: Baa2 (Positive) S&P: BBB (Positive) Format: SEC Registered CUSIP/ISIN: 171340 AH5 / US171340AH58 Joint Book-Running Managers: Deutsche Bank Securities Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Senior Co-Managers: PNC Capital Markets LLC HSBC Securities (USA) Inc. Mitsubishi UFJ Securities (USA), Inc. Co-Managers: RBS Securities Inc. SunTrust Robinson Humphrey, Inc. Wells Fargo Securities, LLC BMO Capital Markets Inc. Santander Investment Securities Inc. Scotia Capital (USA) Inc. The Williams Capital Group, L.P. *Note: A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus and related preliminary prospectus supplement if you request it by calling Deutsche Bank Securities Inc. at 1-800-503-4611 or Merrill Lynch, Pierce, Fenner & Smith Incorporated at 1-800-294-1322.
